Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-19 and 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiyoshi (WO2016046905) in view of Kong (20070002013).

Referring to claims 13, 22, and 23, Kiyoshi shows an optical measurement apparatus (see figure 1) comprising: a light source (see figure 1 Ref 120) configured to irradiate a measurement target in which fluid flows (see figure 1 Ref 200 also see paragraphs 4-5 under <Overall Configuration>), with light;
a light receiver configured to receive scattered light of irradiated light from the measurement target and configured to output a light receiving signal corresponding to intensity of the scattered light (see figure 1 Ref 130 also see paragraph 5 under <Overall Configuration>);
a disturbance generator configured to generate a disturbance signal for fluctuating a drive current, which is supplied to said light source (see paragraph 1-2 under section <5> note the AC component placed on the driving current); and

an adjuster (see figure 1 Ref 190 referred to as the mode hop suppression processing unit) configured to adjust the drive current on the basis of a result of a comparison between a signal generated on the basis of the light receiving signal and the disturbance signal (note the system uses a mode hop detection unit Ref 180 in conjunction with the mode hop suppressing unit Ref 190 also note the last paragraph in the <Overall Configuration> where the mode hop detection unit detects the occurrence of mode hop based on detected data from the buffer and causes the mode hop suppression unit to adjust the drive current of the laser). 
However Kiyoshi fails to specifically show a synchronization detector configured to detect a phase difference between a signal generated on the basis of the light receiving signal and the disturbance signal and an adjuster configured to adjust the drive current by determining whether increasing or decreasing the drive current on the basis of the phase difference.  
Kong shows a similar device that includes a synchronization detector configured to detect a phase difference between a signal generated on the basis of the light receiving signal and the disturbance signal (see figure 6 note the beat signal that is passed to the AMP and bandpass filter) and an adjuster configured to adjust the drive current by determining whether increasing or decreasing the drive current on the basis of the phase difference note the combination of the PLL Ref 60, zero point control Ref 64 and switch Ref 66 that is then passed to a diving by N block and adjusts the drive current see paragraph 43-44).  It would have been obvious to include the PLL as shown by Kong because this corrects the phase shift based and reduces errors in readings as taught by Kong in paragraph 8.
Referring to claim 14, Kiyoshi shows the signal generated on the basis of the light receiving signal is a signal indicating frequency information, which is obtained by performing a frequency analysis on a beat signal, which is included in the light receiving signal and which is caused by a Doppler shift of the irradiation light (see figure 7 also see paragraphs reproduced below that discuss determining mode hop based on a frequency analysis of the beat signal 
   As shown in FIG. 7, the buffer data is a signal close to a random signal having various frequencies, amplitudes, and phases, but in the normal case where the LD is not mode-hopped, the amplitude is within a specified range. However, when the LD is mode-hopped, the wavelength of the light shifts, so the optical beat signal by the optical Doppler is disturbed, and the amplitude of the buffer data obtained by quantizing the amplified signal obtained by amplifying the optical beat signal is from the disturbance of the optical beat signal. An abnormal peak is shown).
	Referring to claim 15, Kiyoshi shows the signal indicating the frequency information is compared with the disturbance signal after being passed through a filter for selectively passing a frequency component of a predetermined frequency band, which includes a frequency associated with the disturbance signal (see second paragraph under section <3> reproduced, in part, below) 
According to this aspect, the amplitude value of the beat signal is integrated and averaged by, for example, an LPF (low-pass filter). The averaged value is a value that increases in accordance with the frequency of occurrence of an abnormal increase in amplitude value (that is, the frequency of occurrence of mode hops).
Referring to claim 16, Kiyoshi inherently shows the fluid is transferred by a pump, and a frequency associated with the disturbance signal is higher than a pulsation frequency of the fluid, which is caused by the pump (note the system of Kiyoshi shows the detection of blood being pumped, the frequency of the disturbance signals naturally operate at a frequency higher than standard heartrates).
Referring to claim 17, the combination of Kiyoshi and Kong shows said light source is a semiconductor laser (see paragraph 2 under <1>, and said adjuster is configured to adjust the drive current by determining whether increasing or decreasing the drive current on the basis of the phase difference (see paragraph 43-44 of Kong) such that the semiconductor laser oscillates in a single mode (see paragraph 2 under <5> note the AC component may be placed on the driving current of the irradiation unit so that a single mode hop is generated).
Referring to claim 18, Kiyoshi shows a temperature controller configured to control a temperature of said light source (see paragraph 3-4 under <Third embodiment> note the Peltier element for controlling the temperature); and

a temperature setting device (i) configured to obtain a relation between the temperature of said light source and interference of the light emitted from said light source, while controlling said temperature controller to change the temperature of said light source, and (ii) configured to set a target temperature associated with said temperature controller on the basis of the obtained relation, before measurement of the measurement target (see paragraph 3-4 under <Third embodiment> note the Peltier device receives a control signal from the mode hop suppression processing unit that is given permission based on the mode hop detection unit Ref 180).
Referring to claim 19, note a determinator configured to determine whether or not the fluid includes scattering is extremely well known to control a first power of the light emitted, this is well known for power conservation and adds no new or unexpected results.  
Referring to claim 21, while Kiyoshi fails to specifically teach a gain selector Kiyoshi does show controlling the AC signal as identified under section <5> and <6>, it is extremely well known to adjust the gain of the AC signal to reduce the SNR accordingly, this control in relation to the SNR is clearly taught by Kiyoshi, one of ordinary skill in the art would realize that controlling the gain is an obvious way to control the AC signal.  
Referring to claim 24, Kiyoshi shows a disturbance generator is configured to generate the disturbance signal as an AC signal as shown under section <5>.  While Kiyoshi fails to further describe the AC signal component it is extremely well known that a rectangular wave is an extremely common AC signal component to input on a laser drive signal.  
Referring to claim 25, the details pertaining to amplitude, repetition period and pulse duty ratio are extremely common and well known with any AC signal and would have been obvious to one of ordinary skill in the art. 
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiyoshi (WO2016046905) in view of Kong (20070002013) and Huber (20090174931).
Referring to claim 20, Kiyoshi fails to show but Huber shows a light amount monitor configured to detect a power of the light emitted from said light source;
a second determinator configured to determine whether or not the detected power is within a predetermined range; and
a second light source controller configured to control the power of the light emitted from said light source, on the basis of a determination result of said second determinator (see paragraph 61-62 note the feedback controller that controls the light based on a detected power of the laser creating an error signal).  It would have been obvious to include the feedback control for the laser power as shown by Huber because this allows for appropriate SNR while maintaining the longevity of the laser source.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUKE D RATCLIFFE whose telephone number is (571)272-3110.  The examiner can normally be reached on M-F 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645